DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/31/20, for application number 14/963,183 has been received and entered into record.  Claims 1, 2, 4, 5, 8-12, 14, 15, and 18-22 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, US Pat. No. 6,038,320, in view of Erickson, US Pat. Appln. Pub. No. 2011/0113235.
Regarding claim 1, Miller discloses a computer system [FIG. 2], comprising: a port [col. 2,11. 60-63, “port”] for connecting a removable device [FIG. 3, USB computer security key; col. 2,11. 60-63] to the computer system (“The computer security key 40 includes a USB plug 48 that plugs into a single USB port, such as the USB port 32 or the USB port 31 in the computer 20 shown in FIG. 2” [col. 2, II. 60-63; FIGs. 2-3].); and a Basic Input Output System (BIOS) stored on the computer system [FIG. 2, BIOS flash memory 24] that uses data on a storage device [FIG. 3, security key 40] connected to the port to control access to the computer system (The computer system's BIOS permits access to a computer system when data stored on the USB key is correct/verified/etc. [col. 4,1. 30-col. 5,1. 28; FIG. 6, steps 150, 160, and 200].), wherein in an initial boot process of the computer system, the BIOS is configured to determine if an appropriate type of removable device is connected to the port (The BIOS first determines that a USB device is connected tire computer system and then “check[s] for [a] security key” so as to determine, if ail appropriate type of removable device is plugged ill the port [col. 4, line 30-col. 5, line 28; FIG. 6, steps 110, 130, 140]. If a USB device is plugged into the port but a security key is not plugged into tire port, the system knows that an appropriate device is not connected to 
Erickson teaches a more secure authentication process that comprises shutting down a computer system unless system access software can retrieve and verify data from a connected device [0049; 0021]. Further, Erickson also teaches wherein the data comprises one or more of 
Given that Miller’s BIOS controls access to the computer system, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Erickson at the time of the effective filing date, to shut down the computer system unless the BIOS can retrieve and verify the data from the connected device and to have wherein the data comprises one or more of an ignition key ID, a system ID, and a cryptographic signature, and wherein the storage device has an ID, and wherein the verification performed by the BIOS during the initial boot process includes determining if the storage device ID is the same as the ignition key ID. Motivation to combine would be to increase the security of the system and/or to “allow recovery of the securely encrypted data even if the original device is lost or stolen, while allowing the user to still have access to their computer and data without requiring workaround passwords to that system and data” [Erickson: 0005].
Regarding claim 2, the modified Miller teaches a computer system according to claim 1. The modified Miller further teaches the system further comprising an operating system stored 
Regarding claim 5, the modified Miller teaches a computer system according to claim 1. Tire modified Miller teaches the system comprising flash memory for storing the BIOS [Miller: FIG. 2; col. 1.11. 60-61].
Regarding claim 8, the modified Miller teaches the limitations of its parent claim but fails to explicitly teach wherein the computer system has an ID, and wherein the verification performed by the BIOS, i.e. the system’s access software, during the initial boot process includes determining if the computer system ID matches the system ID.
Erickson teaches a more secure authentication process wherein a computer system has an ID, and wherein a verification performed by the system’s access software during the an initial boot process includes determining if the computer system ID matches a system ID (Access software refuses to "boot" a computer system if a unique device ID and a key does not match a computer system ID and key using a comparison [FIG. 2; 0014; 0021]. As obvious, this process may occur on a “local computer” as common with dongle technology [0007; 0031; 0046-53].).
Given that the BIOS controls access to the computer system in the modified Miller, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Erickson at the time of the effective filing date, to replace the single authentication component of Miller with the more robust two component authentication procedure of Erickson, i.e. 
Regarding claim 9, the modified Miller teaches the limitations of its parent claim. The modified Miller further teaches wherein the storage device has a block containing the key ID [Miller: col. 4, ll. 50-64; FIG. 2; Erickson: 0041].
The modified Miller does not explicitly teach wherein the storage device has a block containing the key ID and the system ID, and wherein the verification performed by the BIOS, i.e. the system's access software, during the initial boot process includes determining if the cryptographic signature can be verified with a public key.
Erickson teaches wherein a storage device has a block containing a key ID and a system ID, and wherein a verification performed by the system’s access software during an initial boot process includes determining if a cryptographic signature can be verified with a public key (Access software refuses to "boot" a computer system if an encrypted padded hash, i.e. a cryptographic signature, on a dongle cannot be verified with a public key [FIG. 2; 0021; 0029; 0058-59]. Access software refuses to "boot" a computer system if a unique device ID and key of a secure USB device are not recognized by the computer system [FIG. 2; 0011; 0021; 0041; 0055].).

Regarding claim 10, the modified Miller teaches the limitations of claim I and the system of claim 1 wherein the port comprises a Universal Serial Bus (USB) port (“The computer security key 40 includes a USB plug 48 that plugs into a single USB port, such as the USB port 32 or the USB port 31 in the computer 20 shown in FIG. 2” [Miller: col. 2, ll. 60-63; FIGs. 2-3].).
Regarding Claim 11, Miller discloses whether a storage device is connected to a removable device port of a computer system [Miller: col. 4, line 30-col. 5, line 28; FIG. 6], substantially repeats the limitations of claim 1 and is rejected accordingly.
Regarding claim 12, the modified Miller teaches the limitations of claim 11 and the system of claim 11 further comprising using the BIOS to prevent an operating system from being loaded into program memory of the computer system until after the storage device is detected as being connected and the data on the storage device has been retrieved and has been verified as being authentic [Miller: FIG. 6].
Claim 15 substantially repeats the limitations of claim 5 and is rejected accordingly with respect to claim 11.
Claim 18 substantially repeats the limitations of claim 8 and is rejected accordingly with respect to claim 16.
Claim 19 substantially repeats the limitations of claim 9 and is rejected accordingly with respect to claim 16.
Claim 20 substantially repeats the limitations of claim 10 and is rejected accordingly with respect to claim 11.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Erickson, and further in view of Puthiyedath, US Pat. Appln. Pub. No. 2013/0283079.
Regarding claim 4, the modified Miller discloses a computer system according to claim 1. The modified Miller further discloses the system further comprising interfaces to peripheral components including one or more of a display, a mouse and a keyboard [Miller: FIGs. 1-2]. Miller also discloses wherein a computer is operative to sleep if a storage device is determined to be disconnected from a port [FIG. 7].
The modified Miller is silent as to how the computer system is controlled when put in the sleep mode, i.e. that the BIOS is operative to disable certain or all of the interfaces as part of the sleep mode when the device is determined to be disconnected.
Puthiyedath teaches BIOS is operative to disable certain or all of interfaces as part of the sleep mode (BIOS running on a computer system [FIG. 2] is operative to "power[] off" all devices of the computer system (including its interfaces) when putting the device in a sleep mode [0091; FIG. 2].).

Claim 14 substantially repeats the limitations of claim 4 and is rejected accordingly with respect to claim 11.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Erickson, and further in view of Toriyama, US Pat. Appln. Pub. No. 2016/0055007.
Regarding claim 21, the modified Miller discloses the limitations of claim 1 and further teaches the system further comprising interfaces to peripheral components including one or more of a disk drive, a USB device and a network access card (NIC) [Miller: FIGs. 1-2].
The modified Miller does not explicitly teach wherein the BIOS is operative to override default BIOS settings so as to disable certain or all of the interfaces based on settings provided in the data on the storage device.
Toriyama teaches wherein BIOS is operative to override default BIOS settings so as to disable certain or all interfaces based on settings provided in data on a storage device [FIG. 16; 0062; 0104-106 expressing the BIOS settings come from a “USB” device where customization field are deleted/removed].
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Toriyama at the time of the effective filing date, to modify the system of Miller to have the BIOS be operative to override default BIOS settings so as to disable certain or all of the 
Claim 22 substantially repeats the limitations of claim 21 and is rejected accordingly with respect to claim 11.

Response to Arguments
Applicant's arguments filed 08/31/20 have been fully considered but they are not persuasive. 
Applicant argues Miller compares the key code with a code stored in the BIOS of the computer, and thus there is no teaching that the security key code of Miller describes an ID associated with the key.  Examiner respectfully disagrees.  
Examiner notes that under the broadest reasonable interpretation, the claim does appear to read on Miller, as a storage device ID is stored within a computer BIOS, and compared to another value, i.e. ID, within the data of the storage device that is connected to the removable storage port.  Applicant appears to acknowledge this is what is disclosed by Miller, but not required by the claims.  However, the claim as presented does not appear to specifically require the comparison be against two values within the storage device, and as such, may be reasonably interpreted to be a comparison between a value within the storage device and a corresponding value within the computer system.  Clarification with regards to the storage device ID may better distinguish the claims from the rejection of record.  
No additional arguments were made as to the remaining claims.  As such, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186